Exhibit Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (Stated in thousands of Canadian dollars) 2009 2008 ASSETS Current assets: Cash $ 129,833 $ 61,511 Accounts receivable 457,707 601,753 Income tax recoverable 10,657 13,313 Inventory 10,377 8,652 608,574 685,229 Income tax recoverable (note 4) 58,055 58,055 Property, plant and equipment, net of accumulated depreciation 3,324,319 3,243,213 Intangibles 5,244 5,676 Goodwill 857,724 841,529 $ 4,853,916 $ 4,833,702 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 185,550 $ 270,122 Distributions payable – 20,825 Current portion of long-term debt (note 5) 55,541 48,953 241,091 339,900 Long-term liabilities 25,450 30,951 Long-term debt (note 5) 1,177,215 1,368,349 Future income taxes 770,951 770,623 2,214,707 2,509,823 Contingencies (note 8) Subsequent events (note 11) Unitholders’ equity: Unitholders’ capital (note 3) 2,566,533 2,355,590 Contributed surplus 1,543 998 Retained earnings (deficit) 2,941 (48,068 ) Accumulated other comprehensive income (note 6) 68,192 15,359 2,639,209 2,323,879 $ 4,853,916 $ 4,833,702 See accompanying notes to consolidated financial statements 20
